 
 
IA 
108th CONGRESS
2d Session
H. J. RES. 109 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Jackson of Illinois (for himself, Mr. Cummings, and Mr. Conyers) introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to provide for the direct election of the President and Vice President by the popular vote of all citizens of the United States regardless of place of residence. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:  
 — 
1.The President and Vice President shall be elected jointly by the direct vote of the citizens of the United States, without regard to whether the citizens are residents of a State. 
2.The persons having the greatest number of votes for President and Vice President shall be elected, so long as such persons have a majority of the votes cast. 
3.Congress shall have the power to enforce this article through appropriate legislation. 
4.This article shall apply with respect to any election for President and Vice President held after the expiration of the 1-year period which begins on the date of the ratification of this article. . 
 
